Citation Nr: 0025427	
Decision Date: 09/22/00    Archive Date: 09/27/00

DOCKET NO.  96-17 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from November 1940 to March 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
it previously remanded this matter for further evidentiary 
development based on its determination that July 1995 
Department of Veterans Affairs (VA) examination was not 
sufficient to evaluate all of the veteran's potential 
theories of service connection for an acquired psychiatric 
disorder, to include PTSD.  The Board finds that the 
development requested in its previous remand has been 
accomplished to the extent possible, and that this matter is 
now ready for appellate consideration.


FINDING OF FACT

The veteran does not have PTSD or any other acquired 
psychiatric disorder causally related to service.


CONCLUSION OF LAW

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2000).  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b) 
(1999).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required 
to support the claim.  Id.  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of section 1110 of this title, and subject 
to the provisions of section 1113 of this title, in the case 
of any veteran who served for ninety days or more during a 
period of war and a chronic disease, including psychosis, 
becomes manifest to a degree of ten percent or more within 
one year from the date of separation from such service, such 
disease shall be presumed to have been incurred in or 
aggravated by such service notwithstanding there is no record 
of evidence of such disease during the period of service.  38 
U.S.C.A. § 1112 (West 1991).  Where there is affirmative 
evidence to the contrary, or evidence to establish that an 
intercurrent injury or disease which is a recognized cause of 
any of the diseases within the purview of section 1112 of 
this title, has been suffered between the date of separation 
from service and the date of onset of any such diseases, or 
the disability is due to the veteran's own willful 
misconduct, service connection pursuant to section 1112 will 
not be in order.  38 U.S.C.A. § 1113 (West 1991).  The 
provisions of section 1112 are applicable in the case of any 
veteran who served in the active military, naval, or air 
service after December 31, 1946.  38 U.S.C.A. § 1137 (West 
1991).

The regulation concerning the type of evidence required to 
establish service connection for post-traumatic stress 
disorder has been recently revised, effective March 7, 1997, 
as a result of the United State Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter, "the 
Court") decision in Cohen v. Brown, 10 Vet. App. 128 (1997).  

This regulation now requires medical evidence diagnosing the 
condition in accordance with Sec. 4.125(a) of this chapter; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Federal Register, Vol. 
64, No. 117, June 18, 1999, page 32807-32808.

Further elaboration is noted in Cohen v. Brown, supra, where 
the Court held that the three requisite elements for 
eligibility for service connection for PTSD are as follows: 

(1) A current, clear medical diagnosis of post-traumatic 
stress disorder (presumed to include the adequacy of the 
post-traumatic stress disorder symptomatology and the 
sufficiency of a claimed in-service stressor); 

(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and

(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See Cohen v. Brown, 10 Vet. App. at 138; 38 C.F.R. § 
3.304(f).  With regard to the first element, the Court stated 
that a "clear diagnosis" should be an "unequivocal" one.  
Id. at 139.

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that the VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695- 52702 (1996).  The Court 
took judicial notice of the effect of the shift in diagnostic 
criteria.  The major effect is this: the criteria have 
changed from an objective ("would evoke in almost anyone") 
standard in assessing whether a stressor is sufficient to 
trigger PTSD, to a subjective standard.  

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror.  A 
more susceptible individual may have post-traumatic stress 
disorder based on exposure to a stressor that would not 
necessarily have the same effect on "almost everyone."  The 
sufficiency of a stressor is accordingly, now a clinical 
determination for the examining mental health professional.  
Cohen, at 153 (1997) (Nebeker, Chief Judge, concurring by way 
of synopsis).

The Court in Cohen also noted that where "there has been an 
'unequivocal' diagnosis of PTSD by mental heath 
professionals, the adjudicators must presume that the 
diagnosis was made in accordance with the applicable DSM 
criteria as to both adequacy of symptomatology and 
sufficiency of the stressor (or stressors)." Cohen, at 139.  

Since 38 C.F.R. § 3.304(f) did not specifically set forth any 
requirements regarding the sufficiency of a stressor and the 
adequacy of symptomatology to support a diagnosis of PTSD, 
the regulation was revised to require that the medical 
evidence diagnosing PTSD comply with 38 C.F.R. § 4.125(a), 
which requires that diagnoses of mental disorders conform to 
DSM-IV.  Federal Register, Vol. 64, No. 117, June 18, 1999, 
pages 32807-32808.

As noted previously and more fully below, there is no medical 
evidence of a diagnosis of PTSD, and the Board therefore 
finds that consideration of the above-noted revisions by the 
regional office (RO) or the veteran prior to the Board's 
decision in this matter is not warranted.  More specifically, 
since there is no diagnosis, there can be no issue as to 
whether the new revision is more or less favorable to the 
veteran.  Consequently, the Board finds that the application 
of the revised law without prior consideration by the veteran 
is not prejudicial to the veteran under the facts of this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence that the 
claim is well grounded.  Under the law, it is the obligation 
of the person applying for benefits to come forward with a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  A well grounded 
claim is "[a] plausible claim, one which is meritorious on 
its own or capable of substantiation.  Such a claim need not 
be conclusive but only possible to satisfy the initial burden 
of § 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible." 38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, 7 Vet. App. 498 
(1995).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

The Court has further held that the second and third elements 
of a well-grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1999) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  Alternatively, service connection may be 
established under 38 C.F.R. § 3.303(b) by evidence of (i) the 
existence of a chronic disease in service or during an 
applicable presumption period and (ii) present manifestations 
of the same chronic disease.  Ibid.  

The Court has further held that a lay person is not competent 
to make a medical diagnosis or to relate a medical disorder 
to a specific cause.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Therefore, if the issue is one of medical 
etiology or a medical diagnosis, competent medical evidence 
must be submitted to make the claim well grounded.  See 
Grottveit at 93.

If the veteran fails to submit a well-grounded claim, the VA 
is under no duty to assist in any further development of the 
claim.  38 U.S.C.A. § 5107.

The veteran's service records reflect that the veteran 
participated in both the Tunisian and Italian Campaigns, and 
was the recipient of various medals, including the Good 
Conduct Medal and the American Defense Service Medal.  His 
occupational specialty is indicated as section leader 
(medical technician).  The only in-service medical record 
consists of a classification board report, dated in December 
1943.  The report notes that the veteran had always been a 
tense, apprehensive person, who slept poorly and overreacted 
to minor stimuli.  The report further indicates that under 
combat conditions in Italy, the veteran became tense, 
apprehensive, restless, unable to sleep, sensitive to noise, 
and had recurring dreams.  The report also notes that the 
veteran was constantly on the alert for possible air attack, 
and that he had shown a marked improvement.  The diagnosis 
was psychoneurosis, anxiety, moderate, manifested by 
apprehension, insomnia, and headache, his condition was found 
to have existed prior to entry into military service, and the 
cause was considered to be "undetermined but aggravated by 
combat conditions."

Private hospital records from March to April 1957 reflect 
that the veteran was treated for complaints of vague chest 
pain.  X-rays at that time were interpreted to reveal 
findings of no clinical significance.  Electrocardiogram was 
also interpreted to indicate negative findings.  The overall 
diagnosis was acute cardiac anxiety state with no evidence of 
disease, and the veteran was advised that the nature of his 
complaints was one of nervousness and anxiety or nervous 
tension.  No etiology for these symptoms was suggested.

At the veteran's personal hearing in June 1996, the veteran 
testified that his National Guard unit was mobilized in 
November 1940, and that he was in a medical company whose 
responsibility was to prepare wounded for evacuation 
(transcript (T.) at p. 2).  After initially going to North 
Africa, the veteran's unit went to Italy, where it was a part 
of the initial invasion force (T. at pp. 2-3).  The unit 
experienced significant combat losses, among whom were 
several close friends of the veteran (T. at p. 3).  The 
invasion lasted throughout the winter of 1943, and during the 
majority of this time, the veteran was regularly involved 
with carrying people back because they had been killed or 
wounded (T. at p. 4).  At this particular time the veteran 
was reaching a point when he could no longer function, and he 
was sent back to a field hospital in North Africa (T. at p. 
5).  The veteran recalled assisting with respect to hundreds 
of casualties (T. at p. 5).  Although the veteran noted 
symptoms of depression and avoidance, he denied seeking 
treatment for these symptoms either before or after service 
(T. at pp. 6-9).  

A VA PTSD examination in July 1995 revealed the veteran' 
history of participation in the North African and Italian 
Campaigns in World War II, and the loss of three close 
friends during the war.  The examiner noted that the veteran 
probably had some stressors to contend with, but that the 
veteran did not describe any of the other PTSD symptoms.  The 
veteran complained of depression but no nightmares.  He also 
indicated that he internalized stress and cried with some 
relief.  Mental status examination revealed that the veteran 
was tense, anxious, mildly depressed, and cried easily, but 
that there no problems with psychosis or delusions and memory 
and judgment were good.  The impression was that there was no 
psychiatric disease, the examiner commenting that he did not 
observe enough on examination to call the veteran's symptoms 
PTSD, although he believed the veteran certainly had plenty 
of stressors.

VA mental disorders examination in August 1997 revealed the 
veteran's history of exposure to combat conditions during 
World War II, and that previous evaluation by the VA in 1995 
did not reveal any psychiatric disorder.  This examiner noted 
that the veteran currently experienced stressors connected 
with an ailing spouse and the then-recent passing of an older 
brother.  Thus, the examiner concluded that current symptoms 
were a reaction to then-recent stressors rather than those 
from his military experience.  The veteran also denied 
flashbacks, startle reflex, nightmares or other PTSD 
symptoms.  Mental status examination revealed dysphoric mood 
and affect, and goal-oriented thought process, no looseness 
of associations, and no delusions or hallucinations.  The 
diagnosis was adjustment disorder with mixed features due to 
recent stressors as outlined above.


II.  Analysis

The Board has reviewed the evidence of record and again notes 
that under the law, it is the obligation of the person 
applying for benefits to come forward with a well-grounded 
claim, and that a well-grounded claim is "[a] plausible 
claim, one which is meritorious on its own or capable of 
substantiation."  Epps v. Brown, supra.  In this case, the 
missing elements of a well-grounded claim pursuant to Caluza 
v. Brown, supra are (1) current disability, and (2) nexus.  

In this context, the Board first notes that the evidence of 
record does not reveal a current diagnosis of PTSD or 
evidence of current disability related to any other acquired 
psychiatric disorder.  Under the case law, it is clear that a 
fundamental element of a well-grounded claim is competent 
evidence of "current disability" (medical diagnosis).  
Rabideau v. Derwinski, supra; Brammer v. Derwinski, supra.  
Moreover, with respect to PTSD, under 38 C.F.R. § 3.304, one 
of the elements required to establish service connection for 
PTSD is medical evidence diagnosing the condition in 
accordance with Sec. 4.125(a) of this chapter, and 38 C.F.R. 
§ 4.125(a) requires that diagnoses of mental disorders 
conform to DSM-IV.  As noted above, it was the opinion of the 
VA examiner in July 1995 that the veteran did not meet the 
criteria for PTSD, and although the most recent VA examiner 
diagnosed an adjustment disorder with mixed features, it is 
clear that this was related to very recent stressors 
unrelated to the veteran's military experience, and in any 
event, an adjustment order with mixed features is, by 
definition, not a chronic psychiatric disability.  The Board 
further finds that "current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).  It has also been held that the regulatory definition 
of "disability" is the "...impairment of earning capacity 
resulting from such diseases or injuries and their residual 
conditions...."  38 C.F.R. § 4.1 (1999); Hunt v. Derwinski, 1 
Vet. App. 292, 296 (1991).  Under these criteria, 
"disability" for VA compensation benefit purposes is not 
shown to be present as to the claim for service connection 
for PTSD or any other acquired psychiatric disorder.

The Board further notes that in Degmetich v. Brown, supra, 
the Federal Circuit expressly addressed the question of 
whether the statutory requirement for a "disability 
resulting" from injury or disease in service means: (1) a 
disability existing at some time in the past; or (2) a 
disability existing on and after the date of application for 
the benefit, and ruled that (2) is the correct 
interpretation.  Degmetich is even more compelling because 
the disability in dispute, a psychosis, had been diagnosed 
within the presumptive period, but not shown at the time of 
the 1967 application for benefits in question in that case.  

Alternatively, this claim is also not well grounded due to 
the lack of evidence to satisfy element three under Caluza v. 
Brown, supra, a nexus between any current acquired 
psychiatric disorder, to include PTSD, and disease or injury 
in service, or with regard to a psychosis, to a period of one 
year following service.  Thus, assuming, arguendo, the 
existence of an acquired psychiatric disorder, to include 
PTSD, at any time, the evidence that has been presented does 
not provide any competent link between the disease and 
service.  In this regard, the only evidence advanced to 
support a relationship between current symptomatology and the 
in-service diagnosis of psychoneurosis, anxiety, moderate, 
manifested by apprehension, insomnia, and headache consists 
of the statements and testimony of the veteran.  Caluza v. 
Brown, supra.  However, it has been held that as a lay 
person, the appellant lacks the capability to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, supra.  While the veteran may have had some 
medical training during service that enabled him to engage in 
the activities of the medical company to which he was 
attached, there is nothing in the record establishing 
relevant expertise to link a current psychiatric disability 
to service, either by way of aggravation or otherwise. 

The Board further notes that the examiner who made the above-
noted in-service diagnosis further found that this condition 
existed prior to entry into military service, and that the 
cause was considered to be "undetermined but aggravated by 
combat conditions."  Consequently, in view of the in-service 
finding of aggravation by combat conditions, in its July 1997 
remand, the Board previously advised the veteran of the 
applicability of 38 C.F.R. § 3.306(b)(2) (1999), which 
provides that:

Due regard will be given the places, 
types, and circumstances of service and 
particular consideration will be accorded 
combat duty and other hardships of 
service.  The development of symptomatic 
manifestations of a preexisting disease 
or injury during or proximately following 
action with the enemy or following a 
status as a prisoner of war will 
establish aggravation of a disability.

Thus, based on 38 C.F.R. § 3.306(b)(2), the Board further 
advised the veteran that in the instant case, if an examiner 
were to diagnose a current acquired psychiatric disorder and 
causally link the disorder to what was shown in service, the 
veteran would be entitled to service connection.  However, 
neither the veteran nor his representative have provided any 
medical evidence of a current psychiatric disability causally 
linked to service.

Nor can lay evidentiary assertions establish the nexus 
element on the basis of continuity of symptoms because 
acquired psychiatric disorders are not those subject to lay 
observation.  Savage v. Gober, supra. 

Where the determinative issue involves medical causation or 
medical diagnosis, competent medical evidence to the effect 
that a claim is plausible is required for the claim to be 
well grounded.  See Grottveit v. Brown, supra.

With respect to PTSD, the Board wishes to emphasize that this 
decision is in no way based on a finding that the veteran has 
not shown that an in-service stressor actually occurred, as 
there is no dispute that the veteran served in severe and 
demanding combat conditions over a protracted period of time 
during World War II.  38 U.S.C.A. § 1154 (West 1991); 
38 C.F.R. § 3.304(d).  However, under 38 C.F.R. § 3.304(f), 
additional requirements of medical evidence establishing a 
clear diagnosis of the condition, and a link, established by 
medical evidence, between current symptomatology and the 
claimed inservice stressor, must also be of record.  See 
Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

As the Board finds that the appellant has not met the initial 
burden of submitting a well-grounded claim as to entitlement 
to service connection for an acquired psychiatric disorder, 
to include PTSD, the appeal must be denied.  No duty to 
assist the appellant in this claim has arisen.  The RO's 
adjudication of the claim does not constitute prejudicial 
error.  Grottveit, 5 Vet. App. at 93; Tirpak, 2 Vet. App. at 
611; Sanchez v. Derwinski, 2 Vet. App. 330, 333 (error is 
harmless if it does not change the resolution of appellant's 
claim).

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
of whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, supra.  In this 
instance, the Board does not find such prejudice because the 
appellant has not met the threshold obligation of submitting 
a well-grounded claim.  Meyer v. Brown, 9 Vet. App. 425 
(1996).

Finally, in the alternative, even assuming the Board reached 
the merits as did the RO, the result would be the same.  
Holbrook v. Brown, 8 Vet. App. 91 (1996) (Board may rule in 
the alternative).  The Board finds that the duty to assist 
has been fully discharged.  There is no indication in the 
record of any outstanding evidence probative of the issue at 
hand.  The veteran has been provided not one but two VA 
examinations.  The record, however, completely fails to 
establish the existence of a current acquired psychiatric 
disability, to include PTSD.  Under the law, the existence of 
a disability is a fundamental prerequisite to a grant of 
service connection.  38 U.S.C.A. § 1110.  Absent any current 
disability, there is no basis upon which the claim can be 
granted on the merits. 


ORDER

The claim for service connection for an acquired psychiatric 
disorder, to include PTSD, is denied as not well grounded.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

